PROMISSORY NOTE

 

$3,500 August 29, 2012

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Queensridge Mining Resources, Inc., a Nevada corporation,
(“Maker”) hereby promises to pay to the order of The Stromer Family, PKS Trust
(“Holder”) the sum of THREE THOUSAND FIVE HUNDRED DOLLARS ($3,500). This Note
shall bear interest at the rate of five percent (5%) per annum. All principal
and interest due hereunder shall be paid on or before August 29, 2014.

 

Maker hereby waives presentment, dishonor, notice of dishonor and protest. All
parties hereto consent to, and Holder is expressly authorized to make, without
notice, any and all renewals, extensions, modifications, or waivers of the time
for or the terms of payment of any sum or sums due hereunder, or under any
documents or instruments relating to or securing this Note, or of the
performance of any covenants, conditions or agreements hereof or thereof or the
taking or release of collateral securing this Note. Any such action by Holder
shall not discharge the liability of any party to this Note.

 

This Note shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to conflict of law principles. Maker shall also
pay Holder any and all costs of collection incurred in connection with this
Note, including court costs and reasonable attorney’s fees.

 

Queensridge Mining Resources, Inc.

 

 

 

By: /s/ Phillip Stromer

Phillip Stromer, President and CEO

